Citation Nr: 1526754	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-26 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating greater than 60 percent for diabetes mellitus II, to include whether separate compensable ratings for retinopathy, peripheral neuropathy, and nephropathy are warranted.  

2.  Entitlement to an initial disability rating greater than 40 percent for traumatic arthritis, right knee to include whether a separate compensable rating for right knee instability and/or a temporary total rating for convalescence under 38 C.F.R. § 4.30 is warranted..

3.  Entitlement to an effective date earlier than June 3, 2009 for the grant of service connection for diabetes mellitus II.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Chris Attig, Private Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), in Pittsburgh, Pennsylvania.  

Specifically, in the May 2010 rating decision the RO granted service connection for diabetes mellitus II, assigning a 20 percent disability rating effective June 3, 2009; diabetic nephropathy, assigning a noncompensable rating effective June 3, 2009; diabetic retinopathy, assigning a noncompensable rating effective June 3, 2009; and peripheral neuropathy of the bilateral lower extremities, assigning a noncompensable rating effective June 3, 2009.  The RO also denied service connection for hypertension and denied a TDIU.  

In the August 2011 rating decision, the RO granted service connection for degenerative changes of the right knee, assigning a 10 percent disability rating effective January 2, 2002 and a 30 percent disability rating effective April 16, 2009.  The RO also recharacterized the Veteran's diabetes mellitus II disability to include retinopathy, peripheral neuropathy, and nephropathy and increased the disability rating for this disability to 40 percent effective June 3, 2009.  
Notably, by rating decision dated in August 2012, the RO increased the Veteran's disability rating for diabetes mellitus to 60 percent disabling effective June 3, 2009 and increased the Veteran's disability rating for the right knee to 40 percent disabling effective January 2, 2002.  

Where, as is the case here with respect to the increased rating claims for diabetes mellitus and a right knee disorder, an award of service connection for a disability has been granted and the assignment of an initial disability evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  As such, these claims are characterized as "initial" as shown on the title page of this decision.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In April 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  At such time, the Veteran waived agency of original jurisdiction (AOJ) consideration of evidence submitted since the August 2011 statement of the case pertaining to the TDIU issue and August 2012 statement of the case pertaining to the remaining issues.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such evidence.

Notably, for the majority of the pendency of the claim, the case has been under the jurisdiction of the Pittsburgh RO, Foreign Case Division, which has jurisdiction over foreign cases.  However, it appears that the case was transferred to the RO in St. Petersburg, Florida in early 2013, because the Veteran sought treatment at a VA hospital there.  At that time, the Veteran reported a Florida address to the hospital.  However, it appears that this address is an extended stay hotel.  In addition, during the April 2015 hearing, the Veteran's representative stated that the Veteran had resided in Thailand during the course of this appeal.  Significantly, the Veteran's representative requested that, if the case needed to be remanded, the remand be worked by an RO other than St. Petersburg as, according to the representative, the St. Petersburg RO was biased against the Veteran's claim.  While, as a matter of policy, VA does not want to allow veterans or their representatives to "forum shop,"
 it appears that, as the Veteran still lives in Thailand and has not moved to Florida, the case should be returned to the Pittsburgh RO, Foreign Case Division.

In September 2011 correspondence, the Veteran's representative raised the issue of entitlement to service connection for a left knee disorder secondary to the Veteran's service-connected right knee disorder.  This issue has not been adjudicated by the AOJ.  Also, by rating decision dated in May 2010, the RO denied service connection for hypertension.  Subsequently, in a September 2011 statement, the Veteran's representative indicated that hypertension was secondary to the Veteran's service-connected diabetes mellitus.  The RO has not yet adjudicated the request to reopen a claim for service connection for hypertension.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The issues of entitlement to increased ratings for diabetes mellitus and traumatic arthritis of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On June 3, 2009, the Veteran filed an initial claim for service connection for diabetes mellitus II including as due to herbicide exposure.

2.  In a May 2010 decision, the RO granted service connection for diabetes mellitus type II, effective June 3, 2009.

3.  The Veteran is service connected for diabetes mellitus II with retinopathy, peripheral neuropathy, and nephropathy, rated as 60 percent disabling and traumatic arthritis of the right knee, rated as 40 percent disabling.  This evaluation meets the schedular requirements for assignment of TDIU.

2. The Veteran's service-connected disabilities have been shown to be of such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 3, 2009, for the grant of service connection for diabetes mellitus, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.400, 3.816 (2014).

2.  The criteria for assignment of a TDIU are met. 38 C.F.R. §§ 3.340 and 4.16(a) and (b) (2014).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

With regard to the TDIU issue, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

With regard to the effective date claim decided herein, this appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for diabetes mellitus.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been obtained and associated with the claims file.  Notably, several attempts have been made to obtain records from the Social Security Administration (SSA) but such records have been found to be unavailable in an April 2010 memorandum.  Also, while there appear to be outstanding private and treatment VA treatment records, such records would not affect the outcome of the effective date issue decided below.  

Additionally, in April 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  The provisions of 38 C.F.R. § 3.103(c)(2) require that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the April 2015 hearing, the undersigned noted the earlier effective date issue and information was solicited regarding the onset of the Veteran's diabetes and the date he filed an initial claim for service connection.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted other than VA, private, and SSA records noted above.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Overall, the Board finds that the evidence of record is sufficient to decide the claims adjudicated herein, and that there is no reasonable possibility that any further assistance would aid in substantiating the claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims decided below.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Earlier Effective Date Analysis

In a statement date-stamped as received at the RO on June 3, 2009, the Veteran filed a claim for entitlement to service connection for diabetes.  He reported that he was "recently" diagnosed with diabetes.  In a May 2010 rating decision, the RO granted service connection for diabetes on a presumptive basis and assigned a 20 percent disability rating, effective June 3, 2009.  The Veteran disagreed with this decision and perfected an appeal.  

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997). 

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1). If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2). If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3). 

In this case, a review of the record shows that the Veteran was first diagnosed with diabetes mellitus in March 2009.  Although the record shows that the Veteran was diagnosed with diabetes mellitus prior to filing his claim, the effective date of a grant of service connection is not determined by the date upon which symptoms manifest or that a diagnosis is provided, but by the date a claim is filed.  38 U.S.C.A § 5110.  Any claim for VA benefits must be submitted in the form prescribed by VA. 38 U.S.C.A. § 5101(a).  A claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

Certain diseases, to include type II diabetes mellitus, may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. §§ 3.307, 3.309(c).  As above, presumptive service connection for type II diabetes mellitus was initially established, effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  The effective date was later amended to May 8, 2001.  See 69 Fed. Reg. 31,882 (June 8, 2004). 

With respect to earlier effective date claims for diseases presumed to be caused by herbicide exposure, VA has issued special regulations.  See 38 C.F.R. § 3.816; see also Nehmer v. Veterans Admin. Of the Gov't of the U.S., 284 F. 3d 1158 (9th Cir. 2002), aff'd sub nom., Nehmer v. U.S. Veterans Admin., 32 F.Supp. 2d 1175 (N.D. Cal. 1999) and 712 F.Supp. 1404 (N.D. Cal. 1989).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i) (2013).  The term "covered herbicide disease" includes diabetes mellitus.  38 C.F.R. § 3.816(b)(2)(i). 

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  The effective date of the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides is May 8, 2001. See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

In this case, the Veteran' claim for service connection for diabetes mellitus was received on June 3, 2009.  Specifically, a VA Form 21-4138 Statement in Support of Claim was date-stamped as received by VA on June 3, 2009, which included a claim of service connection for diabetes mellitus.  Service connection was subsequently granted for diabetes mellitus, on a presumptive basis.  The effective date set by the RO for the disability was June 3, 2009. 

In sum, while a review of the claims file shows that the Veteran was diagnosed with diabetes mellitus as early as March 2009, the record does not show that the Veteran filed a claim for service connection for diabetes mellitus prior to May 22, 2001.  Significantly, the Veteran testified during the April 2015 Board hearing that he did not submit a claim for service connection for diabetes until June 3, 2009.  As such, there is no provision that would allow for the award of an effective date earlier than June 3, 2009, for the grant of service connection for diabetes mellitus. 

Under these circumstances, the Board finds that the claim for an effective date earlier than June 3, 2009 for diabetes mellitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



III.  TDIU

The Veteran contends that he is unable to work due to his service-connected diabetes mellitus and right knee disorders.  Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service connected for diabetes mellitus II with retinopathy, peripheral neuropathy, and nephropathy, rated as 60 percent disabling and traumatic arthritis of the right knee, rated as 40 percent disabling.  His combined disability rating is 80 percent.  Having one service-connected disability rated at 60 percent disabling, the Veteran meets the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16.  Thus, the sole question is whether he is unable to secure or follow a substantially gainful occupation as a result of such disability.

The Veteran submitted a formal claim for a TDIU in December 2009, indicating that he last worked as the owner/chef of a restaurant in November 2001.  While VA has not obtained a medical opinion regarding the Veteran's TDIU claim, the Veteran's representative has submitted a private vocational assessment from. P.C. (a Certified Vocational Evaluator) dated in April 2015.  P.C. reviewed the claims file and opined that the Veteran was unable to maintain substantial gainful employment on a regular and consistent basis even at the sedentary level or work.  Specifically, P.C. noted:

Substantially gainful sedentary work in a competitive labor market requires the ability to sit for up to 6 hours and stand and/or walk up to possible 2 hours in an 8 hour work day, five days per week, 40 hours a week or the equivalent.  The worker must be capable of maintaining the expected pace and production required by the employer and do so with minimal absences or breaks from work.  The worker must also be able to complete tasks fully while maintaining appropriate relationships with coworkers, supervisors or possibly customers depending on the occupation.  

P.C. noted a November 2009 private treatment report from Dr. W.L. in which it was noted that "the [V]eteran should avoid activity or work due to diabetes mellitus and neuropathy due to possible hypoglycemic reactions.  Loss of strength has been evident, occasional anal pruritis.  The [V]eteran is suffered from reduced tactile sensation, pain sensation and proprioceptive sensation in both feet.  He has had to reduce his daily activities due to complications from diabetes, cannot walk more than 500 yards continuously, shows signs of fatigue and vision impairment."

P.C. wrote that the physical limitations and symptoms associated with diabetes mellitus results in pain and numbness of the bilateral legs and feet.  It is accompanied with a loss of functional ability resulting in limited standing, walking, and lifting.  Attempts at activity result in flare-ups of his condition and increased pain levels.

P.C. also noted another November 2009 private treatment record from Dr. C.L. which noted that "the [V]eteran must use a cane and a brace when attempting to ambulate.  He cannot stand and work for long periods of time.  The right joint is painful on motion which becomes significant at 60 degrees.  The [V]eteran has pain during flexion and extension and cannot hold his leg in the air independently."

P.C. noted that physical limitations associated with the right knee include the inability to walk and stand even for short periods of time without the development of significant pain.  The Veteran had difficulty navigating uneven surfaces, descending and ascending stairs, and could not climb a ladder.  Navigating safely in his environment was an issue causing limitations in balance and stability while attempting to walk or rise from a sitting position.  

As such, P.C. opined that the Veteran's diabetes and right knee disability have prevented the Veteran from being able to meet the requirements of even sedentary work on a sustained basis.  As an upside, P.C. noted that the Veteran's disabilities would also affect his ability to concentrate.  Even unskilled jobs require employees to maintain concentration, persistence, and pace for at least a two hour period of time before the employer would allow a break.  

In sum, due to the severity of the above noted symptoms and limitations, the Veteran has been and continued to be unable to follow and sustain a substantially gainful occupation even at the sedentary level of work.  P.C. also wrote that the Veteran would require frequent absences from work, excessive breaks during a workday, and accommodations to an extent that would not be tolerated by an employer in a competitive market.  There is no contrary medical opinion of record.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds these facts provide a plausible basis to conclude that the Veteran is unable to secure substantially gainful employment as a result of his service-connected disabilities.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to June 3, 2009, for the grant of service connection for diabetes mellitus II as due to herbicide exposure is denied.

A TDIU is granted.




REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

With regard to the diabetes mellitus issue, during the April 2015 Board hearing the Veteran's representative argued that the Veteran's diabetes mellitus warrants a 100 percent disability rating as he requires two insulin injections per day.  A maximum 100 percent rating is assigned under Diagnostic Code (DC) 7913 for diabetes mellitus requiring more than 1 daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119, DC 7913 (2014).  However, the most recent VA contract examination of record is dated in October 2009 and shows that the Veteran only uses insulin once per day as needed and that the Veteran had experienced only two episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations per year.  Therefore, as the Veteran has alleged a worsening of his diabetes since he was last examined over five years ago, he should be afforded a new VA examination for his service-connected diabetes mellitus.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  While the Veteran indicated that he did not wish to be scheduled for a new VA examination as he lives in Thailand and scheduling such an examination would be difficult, the Board notes that his request for a higher rating for diabetes mellitus cannot be fairly adjudicated without a new examination.  

Furthermore, the Veteran's representative contends that the Veteran's associated diabetic complications, including retinopathy, peripheral neuropathy, and nephropathy have not been adequately rated.  For instance, during the April 2015 Board hearing, the Veteran indicated that he was experiencing "30 percent renal failure."  The most recent VA contract examination in October 2009 does not include sufficient findings to rate the Veteran's retinopathy, peripheral neuropathy, and nephropathy.  Significantly, the only findings with regard to retinopathy are that the Veteran wears VA issued eyeglasses.  The only findings with regard to peripheral neuropathy are "[r]educed tactile sensation, pain sensation, and proprioceptive sensation in both feet."  The only findings regarding nephropathy are "October 29, 2009: BUN 38 mg%, CR 1.4mg%, Urine Microlab. 20mg%."  As such, the Board finds that new examination(s) are required in order to fairly rate the Veteran's associated diabetic complications.  

With regard to the right knee issue, during the April 2015 Board hearing the Veteran's attorney indicated that the Veteran underwent right knee replacement in 2014.  Significantly, he argued that the Veteran was entitled to a temporary total rating for convalescence under 38 C.F.R. § 4.30 for the 2014 right knee replacement surgery.  Also, during the April 2015 Board hearing it was noted that many of the Veteran's right knee symptoms improved after the 2014 surgery but that he was now experiencing sciatica causing low back pain.  Notably, the most recent VA contract examination is dated in November 2009.  As above, as the Veteran has alleged a worsening of his right knee disability since he was last examined over five years ago, he should be afforded a new VA examination for his service-connected right knee disorder.  Snuffer, 10 Vet. App. at 400 (1997); Caffrey, 6 Vet. App. at 377.  Furthermore, in light of the Veteran's alleged 2014 right knee replacement, consideration should be given to assigning a rating under 38 C.F.R. § 4.71a, DC 5055, which pertains to knee replacements.  A remand is also necessary in order for the AOJ to consider the propriety of assigning a temporary total rating for convalescence under 38 C.F.R. § 4.30 and the applicability of DC 5055. 

Additionally, as above, during the April 2015 Board hearing, the Veteran testified that he had undergone right knee replacement surgery in 2014.  However, there are no treatment records in the claims file regarding this alleged surgery.  In fact, the most recent medical records in the file are dated in January 2011.  On remand, the AOJ should attempt to obtain these records and any other outstanding treatment records.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran provide the names and addresses of all non-VA medical care providers who have treated him for his service-connected right knee and diabetes associated disabilities, including any private providers, to specifically include reports from a 2014 right knee replacement surgery.  After obtaining any necessary authorization from the Veteran, request all identified records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. Obtain all outstanding VA treatment records dated from January 2011 to the present, and associate them with the claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After all outstanding records have been associated with the claims file, the Veteran should be afforded appropriate VA examination(s) to determine the current nature and severity of his service-connected diabetes mellitus and associated retinopathy, peripheral neuropathy, and nephropathy.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(a) With regard to the diabetes, the examiner should specifically note whether the Veteran's diabetes requires more than 1 daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

(b) With regard to the retinopathy, the examiner should indicate the nature and severity of all manifestations of such disorder.  The examiner should specifically note whether the Veteran's retinopathy results in loss of visual acuity, visual field, or muscle function and, if so, to what degree.

(c) With regard to the peripheral neuropathy, the examiner should indicate the nature and severity of all manifestations of such disorder. The examiner should specifically note whether the neurologic impairment results in mild, moderate, or severe incomplete paralysis or complete paralysis.  

(d) With regard to the nephropathy, the examiner should indicate the nature and severity of all manifestations of such disorder.  The examiner should specifically note whether the Veteran's nephropathy results in renal dysfunction and, if so, to what degree.

4. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right knee disability.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(a) The examiner should indicate the nature and severity of all manifestations of the Veteran's right knee disorder.  The examiner should specifically include range of motion studies and note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  

(b) The examiner is advised that the Veteran underwent a total knee replacement in 2014.  As such, he or she should indicate whether such surgery (i) alleviated or resolved the Veteran's traumatic arthritis of the right knee, (ii) resulted in neurologic or scarring symptomatology, OR (iii) resulted in no change to the Veteran's right knee disability.  If increased or additional symptomatology resulted, please describe in detail the symptoms that resulted from the 2014 knee replacement surgery.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In the readjudication of such claims, the AOJ should consider the propriety of assigning a temporary total rating for convalescence under 38 C.F.R. § 4.30 and the applicability of DC 5055 in light of the Veteran's alleged 2014 right knee replacement surgery.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


